Howe, J.
We.have no jurisdiction in this case, which is criminal in its character, save of questions of law. Constitution, art. 74.
*526The only question of law presented, in the opinion of this court, is. by the point raised by counsel that the fine imposed is too small. The sum embezzled was found to be $383 05, and under the statute the fine might have been imposed to the extent of double this sum, or $766 10., The judge a quo, perhaps by error of addition, made the fine $666 10. We do not think the defendant has any just cause to complain that he has been saddled with a smaller fine than might legally have been imposed.
Judgment affirmed.
Rehearing refused.